

Exhibit 10.1
 
 
SEVERANCE AGREEMENT AND GENERAL RELEASE


THIS SEVERANCE AGREEMENT AND GENERAL RELEASE IS SUBJECT TO ARBITRATION PURSUANT
TO THE SOUTH CAROLINA UNIFORM ARBITRATION ACT, S.C. CODE ANN. § 15-48-10, ET SEQ


This Severance Agreement and General Release (“Agreement”) is entered into by
Michael McMahon (“Executive”) and SCIO Diamond Technology Corporation, Inc.
(“SCIO”) (collectively, “the Parties,”) pursuant to Executive’s separation of
employment from SCIO.  The Parties agree as follows:
1.              Separation from Employment.  Executive’s employment with SCIO,
for the purposes of this agreement, as the Chief Executive Officer of SCIO ends
on July 11, 2014 (the “Termination Date”).  Executive’s salary ends on the
Termination Date, and any entitlement he might have under any SCIO-provided
benefit program ends on July 11, 2014, except as required by federal or state
law, or as otherwise described below.
2.            Severance Pay.  SCIO will provide the following compensation to
Executive in consideration for the promises, commitments and representations he
makes in this Agreement and the performance of its terms and conditions.

(a) SCIO will grant Executive SCIO stock valued at fifty percent (50%) of
Executive’s base annual salary, $125,000 (“Stock Pay”).  The stock price will be
determined using the current PPM offering of the company at $.30, and will have
no warrants.  Restriction on the stock will be two years from termination date,
whereby the Executive will receive an opinion SCIO to be free and clear to sell
stock on the open market, or in a private sale.

(b) SCIO will pay Executive $2,000 per month for reimbursement of medical,
dental, vision and company paid deductible insurance coverage.  Additionally
this will cover all costs associated with these insurances in their entirety. 
There will be no other responsibility for the company for additional
reimbursement, of any type regarding these insurances.  These  payments will be
made for  thirteen (13) months following the Termination Date (“Insurance Pay”).

(c) SCIO will  pay Executive a severance salary of $4,167 per month for 30
months, starting from the date of termination.  This equals 50% of the
Executives yearly salary or $125,000.

(d) Executive will be paid in full expenses for SCIO business purposes in the
amount of $3,640.90, incurred in the months of May and June 2014, prior to the
Executives termination.

(e) Options – Executive will be awarded 100,000 restricted shares as a
replacement for his vested options.   Restriction on these shares will be for 2
years from the termination date.

(f) After the last day of the month in which Termination Date occurs,
Executive’s eligibility for continuation of coverage under SCIO’s group medical,
dental and vision insurance plans shall be governed exclusively by the
continuation coverage provisions of SCIO’s group medical, dental and vision
insurance plans and the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).

(g) Executive acknowledges that SCIO has made no representations concerning
whether any amounts paid pursuant to this Agreement are taxable.  Executive, and
not SCIO, shall assume complete responsibility for the payment of any and all
taxes which may be imposed by any taxing authority.  Executive shall hold SCIO
harmless for any liability for taxes due, for interest and penalties thereon, or
for any alleged failure to withhold taxes, including SCIO's reasonable
attorneys’ fees incurred in defending itself against any claim of liability. 
Notwithstanding the

--------------------------------------------------------------------------------



above, SCIO may make such withholdings from any amounts payable to Executive as
it reasonably determines it is required to make.

(h) Executive agrees that until the second anniversary of the Termination Date,
Executive will not encourage or solicit any employee or  of SCIO to leave the
Company for any reason.  Executive also agrees that until the second anniversary
of the Termination Date, Executive will not solicit business from, divert
business from, or attempt to convert to other methods of using or offering the
same or similar products or services as provided by SCIO or its affiliates to
any person or entity that is or was a client or prospective client of SCIO or
its affiliates at any time during the twenty-four (24) months prior to the
Termination Date.

(i) Executive agrees that for a period of twelve (12) months following the
Termination Date, Executive shall not (without the prior written consent of
SCIO) compete with SCIO or any of its affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a five percent (5%) investment in, a
Competing Business located in the Territory.  “Affiliate” shall mean any
business entity controlled by, controlling or under common control with SCIO. 
“Business” shall mean the production of cultured diamonds, and any other related
business engaged in by SCIO or any of its Affiliates as of the Termination
Date.  “Competing Business” shall mean any business that, in whole or in part,
is the same or substantially the same as the Business. “Territory” shall mean
any state in the continental United States of America and the States of Alaska
and Hawaii into which the Company has sold products during the sixty (60) day
period ending with the Termination Date.

(j) Additionally for the a period of (12) months following the Termination Date,
it is understood that the Executive has entered into a consulting agreement and
is currently consulting with Combine International, (“Combine”), the partner of
SCIO in the Grace Rich Joint Venture in Hai’an, China.  Executive is hereby
granted permission to work on the Grace Rich Joint Venture in order to make it a
successful Joint Venture.  This working arrangement can contain, but is not
limited to assignments to assure the design and construction (modernization) of
the existing facility in Hai’an, work process evaluation and translation, safety
and management programs, contractor, subcontractor and vendor evaluations and
negotiations, government relations, etc.  No assignment will interfere with the
technical responsibility that SCIO has to deliver to the Joint Venture. 
Executive is not an agent for Grace Rich and will not have any approval
authority over anything requested of or by SCIO during this relationship. 
Executive will refrain from business development activities on behalf of Grace
Rich without the expressed written consent of the SCIO CEO.

3.            Full General Release.  Executive makes the following promises,
commitments and representations to SCIO in consideration for SCIO’s execution of
this Agreement and the performance of its terms and conditions:

(a) Executive, on behalf of himself and his spouse, family members, heirs,
successors, and assigns (collectively referred to as the "Releasing Parties"),
hereby voluntarily, irrevocably, and unconditionally releases and forever
discharges the Released Parties (defined below), individually and collectively,
from any and all claims, complaints, demands, liabilities, or causes of action,
of whatever kind or character, whether now known or later discovered or whether
in law or in

2

--------------------------------------------------------------------------------



equity, which he now has or ever had against any of the Released Parties,
including, but not limited to: (i) those arising from, relating to, or in
connection with any acts or omissions related to any matter at any time prior to
and including the date of your execution of this Agreement, and (ii) those
arising from, relating to, or in connection with your employment with or
separation from SCIO, from the beginning of time up to and including the date of
your execution of this Agreement.  The claims you are releasing and waiving
include, but are not limited to, any claim against any of the Released Parties
under the Civil Rights Act of 1866, the Civil Rights Act of 1871, the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the Executive
Retirement Income Security Act, the Sarbanes-Oxley Act, the South Carolina Human
Affairs Law, the South Carolina Wage Payment Statute, and/or any other federal,
state or local statute, regulation, ordinance, or law relating to employment,
harassment, retaliation or employment discrimination; any claims which you may
have under any contract or policy, whether such policy is written or oral,
express or implied; demands and causes of action for any alleged violation of
any federal, state or local statutes, ordinances or common laws; tortious or
contractual wrongful discharge or conduct; breach of SCIO of good faith and fair
dealing; violation of public policy; tortious interference with contract or
prospective business relations; intentional or negligent infliction of emotional
distress; fraud or misrepresentation; battery or assault; negligence; negligent
hiring or supervision; vicarious liability for the torts of others; invasion of
privacy; and failure to pay wages, stock awards, bonuses, commissions, incentive
pay, benefits, vacation pay, profit sharing, severance or other compensation of
any sort.
Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act (“FLSA”), Executive admits that he has received from Releasing
Parties all rights and benefits, if any, potentially due to him pursuant to the
FLSA.  It is the Parties’ intent to release all claims which can legally be
released but no more than that.  Executive states that he is aware of no facts
(including any injuries or illnesses) which might lead to his filing of a
workers’ compensation claim against Releasing Parties.  This Agreement expressly
releases claims under the False Claims Act to the fullest extent permitted by
law.  To the extent that a court of competent jurisdiction were to conclude that
pre-filing releases of claims under the False Claims Act are not enforceable
absent government knowledge of the alleged claims, the Parties agree that
Executive shall be permitted to participate in any legal proceedings under the
False Claims Act.  But, Executive specifically waives any rights he may have to
receive any monetary award from such proceedings.
Executive declares and expressly warrants that he is not Medicare eligible, that
he is not a Medicare beneficiary, that he is not within thirty (30) months of
becoming Medicare eligible; that he is not 65 years of age or older; that he is
not suffering from end stage renal failure or amyotrophic lateral sclerosis;
that he has not received Social Security benefits for twenty-four (24) months or
longer; and/or that he has not applied for Social Security benefits, and/or has
not been denied Social Security disability benefits and is appealing the
denial.  Executive affirms, covenants, and warrants he has made no claim for
illness or injury against, nor is he aware of any facts supporting any claim
against, Releasing Parties under which the Releasing Parties could be liable for
medical expenses incurred by the Executive before or after the execution of this
Agreement.  As Executive is not a Medicare recipient as of the date of this
Agreement, Executive
3

--------------------------------------------------------------------------------



is aware of no medical expenses which Medicare has paid and for which the
Releasing Parties are or could be liable now or in the future. Executive agrees
and affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist.
The Parties have not shifted responsibility for medical treatment to Medicare in
contravention of 42 U.S.C. § 1395y(b). The Parties made every effort to
adequately protect Medicare’s interest and incorporate such into the severance
terms, and to comply with both federal and state law. The Parties acknowledge
and understand that any present or future action or decision by the Centers for
Medicare & Medicaid Services or Medicare on this Agreement, or Executive’s
eligibility or entitlement to Medicare or Medicare payments, will not render
this Agreement void or ineffective, or in any way affect the finality of this
Agreement.  Executive represents and agrees that he will indemnify, defend and
hold SCIO harmless from any and all claims, liens, Medicare conditional payments
and rights to payment, known or unknown, arising from any and all charges for
medical treatment Executive has received or will receive in the future. If any
governmental entity, or anyone acting on behalf of any governmental entity,
seeks reimbursement or damages (including multiple damages) from Releasing
Parties relating to Executive’s alleged past or future medical expenses,
injuries, or claims, Executive will defend and indemnify Releasing Parties, and
hold Releasing Parties harmless from any and all such damages (including
multiple damages), claims, liens, Medicare conditional payments and rights to
payment, including any attorneys’ fees and costs sought by such entities. 
Executive agrees to waive any and all private causes of action for damages
pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.

(b) By signing this Agreement, it is Executive’s intent to waive and release all
claims and potential claims against the Released Parties, save and except a
claim for unemployment benefits.  In the unlikely event that a claim or
potential claim (save and except a claim for unemployment benefits) has been
omitted from this Release, Executive hereby assigns and conveys said claims and
potential claims to SCIO in exchange for SCIO's obligations in this Agreement.

(c) Executive acknowledges and agrees that it is SCIO's Code of Ethics and
Business Conduct policy, communicated to him and other executives, that
executives are requested to bring to SCIO's attention any incidents of
misconduct or wrongdoing in the area of regulatory compliance, both governmental
and industry.  Executive hereby affirms that he has acted in accordance with
such policy and that he has, at this time, no knowledge of any such incident
which he has not brought to the attention of SCIO in writing.

(d) Executive warrants and represents he has no pending administrative claims of
any kind against SCIO or the Released Parties

4.            Certain Rights not Affected.  Nothing in this Agreement adversely
affects any right Executive may have to: (i) base wages earned by him through
the Termination Date, and Executive shall be paid all such wages regardless of
whether he signs this Agreement; (ii) reimbursement for approved business
expenses incurred by him through the Termination Date for which he has not been
reimbursed; or (iii) continuation insurance coverage pursuant to the terms of
SCIO-provided insurance plans or applicable law.


4

--------------------------------------------------------------------------------



5.            No Admission of Wrongdoing.  The existence and execution of this
Agreement shall not be considered as an admission of any wrongdoing, liability,
violation, error, or omission by Executive or SCIO.
6.            Knowing and Voluntary Agreement.  Executive acknowledges and
agrees that:

(a) This Agreement is written in a manner which he understands. Under this
Agreement, SCIO is giving him things of value which he would not otherwise be
entitled to receive.

(b) He has been given twenty-one (21) days to consider and to sign this
Agreement and he is hereby advised by SCIO to consult with an attorney prior to
executing this Agreement. If he should sign this Agreement before the end of the
21-day period, such signing shall be considered a forfeiture of his right to
consider this Agreement for the twenty-one (21) days.

(c) Notwithstanding the other provisions of this Agreement, Executive is not
releasing or waiving in this Agreement any claims under the Age Discrimination
in Employment Act that may arise after the date he signs this Agreement. 
Additionally, nothing in this Agreement shall be interpreted or applied in a
manner that affects or limits Employee’s ability to challenge this Agreement’s
compliance with notice and time-period requirements of the Age Discrimination in
Employment Act. 

(d) Executive has had the opportunity to review and reflect on all terms of this
Agreement, and has not been subject to any undue or improper influence
interfering with the exercise of his free will to execute this Agreement.  He
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement, and knowingly and voluntarily intends to be legally bound by them.

7.            Effective Date. Executive and SCIO have seven (7) days following
execution of this Agreement to revoke this Agreement.  This Agreement will not
become effective or enforceable until this seven (7) day revocation period has
expired. In the event that Executive exercises the right to revoke this
Agreement, neither SCIO nor Executive will have any obligations under this
Agreement. If Executive chooses to revoke this Agreement, he must do so in
writing addressed and delivered by e-mail to Gerald McGuire, or current Chief
Executive Offer of SCIO.  (GMCGuire@sciodiamond.com.  In the event that SCIO
exercises the right to revoke this Agreement, neither SCIO nor Executive will
have any obligations under this Agreement. If SCIO chooses to revoke this
Agreement, it must do so in writing addressed and delivered by e-mail to
Executive at McMahon1004@gmail.com or delivered to 406 Deerfield Drive, Greer,
SC 29650.
8.            “Released Parties.”  As used in this Agreement, the term “Released
Parties” means SCIO, its past and present parent, subsidiary and affiliate
companies, and its and their respective: (i) predecessors and successors; and
(ii) past and present Executives, owners, partners, shareholders, members,
directors, officers, attorneys, assigns, agents, and representatives, both
individually and in their corporate and/or official capacities.
9.            Confidentiality of Agreement.  Executive agrees that this
Agreement may be used as evidence in a subsequent proceeding in which any of the
Parties allege a breach of this Agreement.  However, Executive agrees that the
fact that Executive and SCIO have reached this Agreement and its terms,
specifically including, but not limited to, the amount paid under this
Agreement, will be treated as a strictly confidential matter between the
Parties, and will not be disclosed by Executive to any current, former, or
future friends or family members of Executive, save and except his spouse, nor
to any future, current, or former executive of SCIO, except as may be
5

--------------------------------------------------------------------------------



required by law, as necessary in filing tax returns, under Court direction or
order, to any governmental agency or to Executive’s professional financial
advisors and/or legal counsel.  This confidentiality provision is a material and
substantial term of this Agreement.
10.            Return of Property.  Executive represents that he has returned
all SCIO property and documents, including copies of any documents, in his
possession or control, including without limitation any building keys, laptop
computer, personal digital assistant, cellular telephone, smart phone, telephone
calling card(s), credit card(s), forms, files, manuals, correspondence,
memoranda, notes, e-mail, plans, business records, reports, financial data or
records, personnel data, contracts, contract information, training materials,
product mix or recipes, lists of executives, salary and benefits information
(except relating to Executive), lists of suppliers and vendors, brochures,
catalogs, computer tapes and diskettes or other portable media,
computer-readable files and data stored on any hard drive anywhere or other
installed or portable device, passwords, data processing reports, reports or
recordings in any electronic or physical format, and any and all other documents
or property which Executive has obtained by virtue of his employment with SCIO.
11.            Nondisparagement.  Executive agrees that he will not make or
cause to be made any oral or written statements that are derogatory, defamatory,
disparaging or harmful concerning SCIO and the Released Parties, including its
and their policies or programs, or take any actions that are harmful to the
business affairs of SCIO, the Released Parties, and/or its or their
executives.   Executive further agrees that he will not engage in any conduct
concerning SCIO or any of its executives that has the effect of disparaging or
harming SCIO or its executives, or that could be construed as inappropriate
conduct.  Executive further agrees that he will not make or cause to be made any
oral or written statements regarding SCIO, its policies or programs, or its past
or present officers, directors, executives, agents, or business associates, or
SCIO’s Confidential Information to any third party, including, but not limited
to, the general public (for example, via postings or publications on the
internet), the media, financial analysts, auditors, institutional investors,
consultants, suppliers, vendors, or business associates, or agents and/or
representatives of any of the foregoing, unless such statement is: (i) expressly
authorized by SCIO in writing, or (ii) required by law.  This same obligation
will be afforded the Executive in reciprocity.  This provision is a material and
substantial term of this Agreement.
12.            Cooperation.

(a) Executive agrees to cooperate fully and completely with SCIO, and any of the
Released Parties in any matter related to SCIO’s business or activities, as
follows: (i) to be available at mutually agreeable times, personally or by
telephone, as necessary, at such reasonable times and without unreasonable
interference with Executive’s employment or personal activities, to provide such
information as may be from time to time requested by SCIO in connection with
various matters in which Executive was involved during his employment with SCIO;
and (ii) in all pending and future litigation (including claims asserted with
administrative agencies) involving SCIO or any of the Released Parties, which
obligation includes Executive’s promptly meeting with counsel for SCIO or the
Released Parties at reasonable times upon their request and providing testimony
in court or upon deposition that is truthful, accurate, and complete, according
to information known to Executive.  Executive further agrees to cooperate fully
with SCIO in connection with any investigation or review by any federal, state
or local regulatory authority relating to events or occurrences that transpired
while Executive was employed with SCIO.



6

--------------------------------------------------------------------------------




(b) Except as requested by SCIO or as compelled by law or judicial process,
Executive will not assist, cooperate with, or supply information of any kind to
any individual or private-party litigant or their agents or attorneys (i) in any
proceeding, investigation, or inquiry raising issues under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Executive
Retirement Income Security Act, the Fair Labor Standards Act, the Fair Credit
Reporting Act, the South Carolina Human Affairs Commission, the South Carolina
Wage Payment Statute, or any federal, state, or local law involving the
formation, continuation, or termination of Executive’s employment relationship,
or the employment of this persons, by SCIO or any of the Released Parties; or
(ii) in any litigation against SCIO or any of the Released Parties; nor will
Executive participate in any class action or accept any money recovered on his
behalf by others.

(c) If Executive receives a subpoena seeking testimony, documents or information
Executive may have related to SCIO or any of its affiliates, Executive or
Executive’s attorney shall provide SCIO with a copy of the subpoena prior to the
date specified for compliance and no later than two business days following
Executive’s receipt of it.  In addition, as soon as possible prior to the date
of compliance required by such a subpoena, Executive shall notify SCIO of the
content of any information to be provided pursuant to such a subpoena and give
SCIO copies of all documents to be produced.

(d) Any normal and ordinary expenses inclusive of out of pocket expenses and
labor at a rate of $120.00 per hour incurred by Executive in complying with
paragraphs 12(a), 12(b), or 12(c) will be borne by SCIO and or covered by D&O
Insurance where applicable

(e) Nothing in this Agreement shall be interpreted or applied in a manner that
affects or limits Executive’s otherwise lawful ability to bring an
administrative charge with,  to participate in an investigation conducted by, or
to participate in a proceeding involving the U.S. Equal Employment Opportunity
Commission or other comparable state or local administrative agency.  However,
Executive specifically agrees that the consideration provided to him in this
Agreement represents full and complete satisfaction of any monetary relief or
award that could be sought or awarded to him in any administrative action
(including any proceedings before the U.S. Equal Employment Opportunity
Commission or any comparable state or local agency) arising from events related
to his employment with SCIO or the termination thereof.

13.            Agreement Not to Seek Reemployment.  Executive acknowledges that
SCIO and the Released Parties have no obligation to employ or to hire or rehire
Executive, to consider Executive for hire, or to deal with Executive in any
respect at any location, office, or place of business with regard to future
employment or potential employment.
14.            Confidential Information Protected.  Executive understands that
his employment with SCIO created a relationship of confidence and trust between
himself and SCIO with respect to proprietary, confidential, and otherwise
sensitive information relating to the business or affairs of SCIO. Executive
acknowledges his obligations not to disclose or otherwise make available
Confidential Information to any member of the public, including without
limitation persons that do or may compete in any manner with SCIO, and the fact
that the same survive Executive’s employment with SCIO. In consideration of the
payments and benefits for this Agreement, and
7

--------------------------------------------------------------------------------



other good and valuable consideration the sufficiency of which Executive
acknowledges, he agrees that he shall exercise his best efforts to protect
SCIO’s Confidential Information.

(a) “Confidential Information” includes any information (i) related or useful to
the business of SCIO, including anticipated research and development; or (ii)
resulting from tasks assigned to Executive by SCIO; or (iii) resulting from the
use of equipment, supplies or facilities owned, leased, or contracted for by
SCIO; or (iv) related or useful to the business of any supplier or customer of
the SCIO, which was made known to Executive by SCIO or by any client, customer
or supplier of SCIO, or learned by Executive during the period of his
employment.  By way of example, but without limitation, Confidential Information
includes trade secrets, processes, formulas, data, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
strategies, forecasts, new products, blueprints, specifications, maps, computer
software programs, promotional ideas, unpublished financial statements, budgets,
projections, licenses, prices, costs, and customer and supplier lists.

(b) Executive further agrees that Confidential Information shall be the sole
property of SCIO, and that SCIO shall be the sole owner of all patents,
copyrights, and the rights (collectively referred to herein as “Rights”)
pertaining to Confidential Information.  Executive hereby assigns to the SCIO
any rights he may have or acquired in the Confidential Information or Rights
pertaining to Confidential Information.  Executive agrees that, at all times
after the termination of his employment, he will keep in strictest confidence
and trust all Confidential Information, and will not use or disclose, or induce
disclosure of or assist in the use of, any Confidential Information without the
prior written consent of the SCIO.

(c) Executive understands that his employment with SCIO created a relationship
of confidence and trust between himself and SCIO with respect to any
Confidential Information.  In consideration of the payments and benefits for
this Agreement, and this good and valuable consideration the sufficiency of
which Executive acknowledges, he agrees that he shall exercise his best efforts
to protect SCIO’s Confidential Information.

15.            Arbitration.The Parties agree that any future dispute between
them of any nature whatsoever, including, but not limited to, any dispute
regarding the employment relationship, the separation from employment, and any
aspect of this Agreement, save and except for a claim for injunctive relief,
will be submitted to and resolved exclusively by binding arbitration to be held
in Greenville, South Carolina pursuant to the applicable rules of the American
Arbitration Association (“AAA”).  The Parties will attempt to agree to an
arbitrator who is experienced in employment law and who is licensed to practice
law in South Carolina.  If the Parties are unable to reach agreement, the
arbitrator will be selected by the AAA.  The arbitrator shall not have the
authority to modify or change the terms or provisions of this Agreement in any
respect.  This Agreement and the arbitrator’s award will be fully enforceable
pursuant to the Federal Arbitration Act and the South Carolina Uniform
Arbitration Act Arbitration Act.  Notwithstanding the foregoing, where a breach
by Executive may cause irreparable harm, the SCIO may seek immediate injunctive
relief in any court with subject matter and personal jurisdiction.
Should either party to this Agreement hereafter pursue any arbitrable dispute by
any method other than arbitration except as otherwise set forth in this
Agreement, the responding party shall recover from the initiating party all
damages, costs, expenses, and attorneys’ fees incurred as a result of such
action.  In any action or
8

--------------------------------------------------------------------------------



arbitration brought by either party to enforce the provisions of this Agreement,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and costs incurred in enforcing the terms of the Agreement.
16.            Reliance; Complete Agreement; Modification.  Executive and SCIO
acknowledge that in executing this Agreement they have not relied on any
statements, promises or representations made by the other party except as
specifically memorialized in this Agreement.  This Agreement constitutes the
complete agreement of the Parties on or in any way related to the subject matter
addressed herein, and this Agreement supersedes and cancels all previous
agreements or understandings between the Parties including the Executive
Severance Agreement (“Executive Agreement”), dated January 29, 2013.  .
17.            Severability.  If any provision of this Agreement is held to be
unenforceable, such provision shall be considered to be distinct and severable
from the other provisions of this Agreement, and such unenforceability shall not
affect the validity and enforceability of the remaining provisions.  If any
provision of this Agreement is held to be unenforceable as written but may be
made enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.
18.            Governing Law.  This Agreement is governed by the laws of the
State of South Carolina without regard to its conflict of laws principles.
19.            Assignment.  SCIO may assign this Agreement to any person or
entity at any time without the prior written consent of Executive.  Executive
may not assign this Agreement to any person or entity without the prior written
consent of SCIO, with the exception of automatic assignment to Executives
spouse, Jill Bailey McMahon in the event the Executive should be come deceased
Each of the undersigned acknowledges that each: (a) has read and fully
understands all the terms and conditions of this Agreement, (b) has had
sufficient time to consider this Agreement and to consult about it with an
attorney, and (c) is signing it knowingly, voluntarily and willingly.
 


 
 
 
Date: September 18, 2014
 
/s/ Michael McMahon
 
 
Michael McMahon
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SCIO DIAMOND TECHNOLOGY CORPORATION
 
 
 
 
 
 
Date: September 18, 2014
 
/s/ Gerald McGuire
 
 
by: Gerald McGuire, President and Chief Executive Officer




 
9